The Supreme Court of the United States granted BNSF Railway Company's petition for a writ of certiorari to review our decision in Loos v. BNSF Ry. Co. , 865 F.3d 1106 (8th Cir. 2017). The Supreme Court has now reversed our judgment and remanded to this court for proceedings consistent with its opinion. BNSF Ry. Co. v. Loos , --- U.S. ----, 139 S.Ct. 893, --- L.Ed.2d ---- (2019). After further consideration, we reverse the judgment of the district court denying BNSF's request for an offset from the lost-wages award and remand that portion of the case for further proceedings consistent with the Supreme Court's opinion. We reinstate our judgment affirming the district court's grant of summary judgment to BNSF on Loos's Federal Railroad Safety Act claim for the reasons stated in our original August 2017 opinion.